Citation Nr: 1221833	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-12 434	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly pension. 


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of this hearing is in the claims folder. 

The issue of entitlement to an effective date prior to December 3, 2009 for special monthly pension was initially raised at the April 2012 hearing.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction and it is referred to the RO for appropriate action.  Furthermore, the Veteran submitted a claim for entitlement to service connection for depression in April 2008.  This claim does not appear to have been adjudicated and it is also referred to the RO for appropriate action.  


FINDING OF FACT

Entitlement to special monthly pension was granted in rating decision dated August 2010; this represents a complete grant of the benefits sought on appeal. 


CONCLUSION OF LAW

There remain no allegations of errors of fact or low for appellate consideration with respect to the issue of entitlement to a special monthly pension.  38 U.S.C.A. § 7105(d)(5) (West 2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

The record shows that the Veteran submitted a claim for entitlement to special monthly pension due to the need for aid and attendance or being housebound on July 10, 2007.  This was denied in a March 2008 rating decision.  The Veteran submitted a notice of disagreement with this decision, and in February 2009 he was issued a statement of the case.  He submitted a timely substantive appeal in April 2009, which included a request for a hearing before a Veterans Law Judge.  

Subsequently, an August 2010 rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective from December 3, 2009.  He was notified of this decision including the effective date in an August 2010 letter.  The Veteran did not submit a notice of disagreement with any aspect of this decision within one year of notice thereof, and it is final.  38 U.S.C.A. § 7105 (West 2002).  

However, the Veteran's appeal of the March 2008 rating decision was certified to the Board in error in March 2012.  He was also scheduled for his requested hearing, which was conducted before the undersigned Veterans Law Judge in April 2012.  The matter of entitlement to an effective date prior to December 3, 2009 for the special monthly pension was raised for the first time at the April 2012 hearing.  See Transcript.  The Board observes that as this is dated more than one year after the date of the August 2010 rating decision that established the effective date, it may not serve as a notice of disagreement.  38 C.F.R. § 20.302(a) (2011). 

The Board finds that the August 2010 rating decision that granted special monthly pension on the basis of the need for aid and attendance represents a complete grant of the benefits sought on appeal.  Although the Veteran and his representative raised the matter of entitlement to an effective date prior to December 3, 2009 for the special monthly pension at the hearing, the rating decision that established the effective date is final.  The RO has not developed or considered the Veteran's new claim for an earlier effective date, and this matter is not before the Board.  As previously noted, it has been referred to the RO for initial consideration. 

Therefore, given the action of the RO in the grant of special monthly pension, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to a special monthly pension.  Accordingly, the issue of entitlement to special monthly pension is dismissed.  38 U.S.C.A. § 7105(d)(5). 


ORDER

The appeal for entitlement to special monthly pension is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


